Citation Nr: 1027513	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-07 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for hiatal hernia with gastroesophageal reflux disease (GERD) and 
dysphagia. 

2.  Entitlement to an increased rating in excess of 40 percent 
for angle recession glaucoma of the right eye and scarring, 
visual field defect and amblyopia and open angle glaucoma of the 
left eye.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February 2005 and March 2006 rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2009 additional 
development.  

The issue of service connection for residuals of a tick 
bite, including Lyme disease, has been raised by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The schedular criteria for evaluation of eye disabilities 
were revised for claims received after December 10, 2008.  
Correspondence received from the Veteran in April 2009 
raises the matter for consideration of the evaluation of 
his eye disabilities under the revised criteria.  This has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In a March 2009 rating decision, the RO denied a claim for 
service connection for the residuals of dental trauma.  In 
April 2010, the Veteran submitted a notice of disagreement 
with that determination.  As the correspondence was not 
within one year of the rating decision, the Board does not 
have jurisdiction of the issue.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. § 20.302(c) (2009) Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  

The issue of entitlement to a rating in excess of 40 
percent for angle recession glaucoma of the right eye and 
scarring, visual field defect and amblyopia, and open 
angle glaucoma of the left eye is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Throughout the appeal period, the Veteran's gastrointestinal 
disability has been manifested primarily by dysphagia, heartburn, 
nausea, slight anemia, and occasional vomiting, without evidence 
of hematemesis, melena, or weight loss.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hiatal 
hernia with GERD and dysphagia have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code (Code) 7346 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  July 2003, September 2004, January 2007, and May 2007 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The Veteran has had 
ample opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in February and May 2002, May and 
June 2004, November 2005, June 2006, and July 2008.  These 
examination reports indicate a review of the pertinent medical 
records, history and complaints of the Veteran, clinical testing, 
and specifically address the degree of each disability.  See Barr 
v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  He has not 
identified any pertinent evidence that remains outstanding, and 
in March 2010 indicated that there was no additional evidence to 
submit.  Thus, VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim. 

Increased Rating for Hiatal Hernia with GERD and Dysphagia

Service connection for a hiatal hernia, rated 0 percent, was 
granted by the RO in a May 1984 rating decision.  The rating was 
increased to 10 percent by the RO in a May 1989 rating decision.  
On August 24, 2004, the Veteran submitted a claim for increased 
rating for his gastrointestinal disabilities.  The rating was 
increased to 30 percent, with the inclusion of GERD and 
dysphagia, effective August 24, 2004, in the March 2006 rating 
decision giving rise to this appeal.  All ratings were made under 
the provisions of 38 C.F.R. § 4.114, Code 7346.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal 
hernia with two or more of the symptoms for the 30 percent rating 
of less severity is rated 10 percent disabling.  Hiatal hernia 
with persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
is rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.


The Veteran contends that his gastrointestinal symptoms are now 
worse than they were several years ago.  He has stated that he is 
now having more problems with dysphagia, more consistent 
heartburn, and more frequent regurgitation.  

An examination was conducted by VA in February 2006.  At that 
time, the Veteran complained of some dysphagia, with food 
sticking transiently in the upper esophageal area with sensation 
of blockage in the throat area.  He reported that he occasionally 
had to induce vomiting and at other times it would regurgitate.  
Most of the time he could alleviate the symptoms by drinking 
extra fluid or water.  There was no known stricture and no 
dilatation.  He had some chest discomfort and considerable 
heartburn daily.  There was no reported hematemesis or melena.  
He reported reflux daily and regurgitation of food contents about 
twice per week.  He reported nausea or vomiting on occasion, 
estimating it occurred once a month or so.  On physical 
examination, the Veteran was well-developed and well-nourished.  
His general state of health appeared to be normal.  There was no 
evidence of anemia.  Nutrition was normal and weight was stable.  
The diagnosis was hiatal hernia, with GERD.  

VA outpatient records include a report in December 2006, which 
indicated that the Veteran was to follow a diet that was low in 
saturated fat and cholesterol.  This was to help him lose weight 
as well as improve his overall physical fitness.  

An examination was conducted by VA in July 2008.  At that time, 
his height was listed as 5 feet 7 inches, weighing 140 pounds.  
He stated that his weight fluctuated about 4 to 5 pounds either 
way.  He reported having gas after breakfast and before going to 
work.  He worked loading and delivering furniture that sometimes 
required him to lift, with the help of another man, up to 85 to 
90 pounds.  He stated that he had dysphagia, feeling food 
temporarily lodge in the throat area that was corrected by taking 
some additional fluid and washing it down.  He reported he did 
not have it lodged for any length of time and had not sought 
medical attention for this.  He did not have chest pain, but did 
have a burning sensation in the substernal area at night.  He had 
some nocturnal tightness and some heartburn.  There was no 
hematemesis or melena.  He had some reflux, but no actual 
regurgitation of food.  He had some nausea, and stated that he 
had intermittent vomiting, which sometimes caused him to leave 
work.  Medications included Ranitidine, twice per day, which he 
stated did not help; and Maalox, which also did not help much.  
He had not been hospitalized for surgery and had no history of 
esophageal trauma.  His symptoms did not seem to interfere with 
his activities of daily living.  On examination, his general 
state of health was fairly good, in that he worked daily and had 
done so for 20 years.  His nutritional status was stable, with 
weight at 140 pounds.  He had had anemia in the past and it was 
stated that he took supplemental iron.  He had had an endoscopy 
several years earlier, which showed no abnormalities.  His 
present hemoglobin was 12.4 gm/dl and his hematocrit was 38.7 
mL/dL, which were both described as low.  The diagnosis was GERD 
and iron deficient anemia, what might well be in part secondary 
to the GERD.  

VA outpatient treatment records, dated through March 2010, 
include a December 2009 treatment report showing that the Veteran 
continues to take iron for treatment of his assessed anemia.  

The Veteran's gastrointestinal disorder has been found to include 
a combination of hiatal hernia, GERD, and dysphagia.  As his 
rating is currently 30 percent, for an increase to be warranted, 
symptoms would need to include pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health.  
The Veteran does have complaints of pain in the form of heartburn 
and of vomiting on occasion.  While he does have some 
manifestations of anemia, he has had no hematemesis, melena, or 
weight loss.  Normal blood levels for hematocrit range from 40 to 
54 mL/dL and normal levels for hemoglobin range from 13.0 to 18.0 
gm/dL.  Dorland's Illustrated Medical Dictionary 1933 (28th ed. 
1994).  The Veteran's levels of 38.7 mL/dL for hematocrit and 
12.4 gm/dl for hemoglobin are not found to be productive of 
moderate anemia.  As the gastrointestinal disability has been 
manifested primarily by dysphagia, heartburn, nausea and 
occasional vomiting throughout the appeal period, the criteria 
for a rating in excess of 30 percent has not been met during the 
appeal period.  As such, an increased rating in excess of 30 
percent is not warranted.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule.  In this regard, it is noted 
that the symptoms found are generally among the criteria found in 
the rating schedule.  For example, the Veteran's symptoms of 
epigastric distress, including dysphagia and regurgitation, are 
specifically listed among the criteria utilized for evaluation 
purposes.  As noted, symptoms such as material weight loss, 
hematemesis, melena, vomiting, and anemia are part of the 
schedular rating criteria.  As such, the assigned rating is 
adequate, and no referral for an extraschedular rating is 
required for the gastrointestinal disorder is warranted.  



ORDER

A rating in excess of 30 percent for hiatal hernia with GERD and 
dysphagia is denied.


REMAND

The Veteran is also seeking an increased rating for his service-
connected eye disability.  The record includes VA examinations 
that show visual field loss, at times significant, as well as 
loss of central visual acuity.  The ratings have not been shown 
to address the question of whether the loss of visual field 
warrants an increase or separate rating from the 40 percent 
assigned for loss of central visual acuity.  The provisions of 
M21- 1MR, Part III, Subpart iv, Chapter 4, Section B specifically 
address the rating procedure for such cases.  Topic 11, 
"Considering Impairment of Central Vision and Field of Vision," 
of this section directs that such cases be referred to the 
Director of the Compensation and Pension Service for evaluation.  
As noted, the criteria for rating eye disabilities has now been 
changed, including provisions to allow for a percentage 
evaluation for visual acuity and for visual field loss each to be 
determined and then combined in accordance with 
38 C.F.R. § 4.25; 38 C.F.R. § 4.77(c) (2009).  These changes 
apply only to applications for benefits received on or after 
December 10, 2008.  The Veteran's application was received before 
this date, so the previous instructions of M21-1MR apply and 
should be followed by the RO/AMC.  

Accordingly, the issue of an increased rating in excess of 40 
percent for angle recession glaucoma of the right eye and 
scarring, visual field defect and amblyopia and open angle 
glaucoma of the left eye, is REMANDED for the following action:

1.  The RO/AMC should refer this case to 
the Director of the Compensation and 
Pension Service in accordance with M21-
1MR, Part III, Subpart iv, Chapter 4, 
Section B, Topic 11, (Considering 
Impairment of Central Vision and Field of 
Vision).  After rating action is taken, a 
supplemental statement of the case should 
be issued that includes a recitation of 
the regulations relating to evaluation of 
field of vision. (38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6080 
(2008)).  

2.  Thereafter, the RO/AMC should readjudicate 
the issue of an increased rating in excess of 40 
percent for angle recession glaucoma of the 
right eye and scarring, visual field defect and 
amblyopia and open angle glaucoma of the left 
eye.  If the determination remains unfavorable 
to the Veteran, he and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The Veteran should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


